Citation Nr: 1215743	
Decision Date: 05/02/12    Archive Date: 05/10/12

DOCKET NO.  10-01 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an effective date earlier than May 8, 2001, for the grant of service connection for diabetes mellitus, type II, with bilateral diabetic peripheral neuropathy of the feet.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for peripheral neuropathy of the upper extremities, to include as due to service-connected diabetes mellitus, type II.  

3.  Entitlement to service connection for a skin disability, to include chloracne and skin moles, to include as due to herbicide exposure.  

4.  Entitlement to service connection for rheumatoid arthritis, to include as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from February 1970 to October 1971, and had subsequent service in the reserves.

This matter comes to the Board of Veterans' Appeals (Board) from a rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  A September 2007 rating decision denied entitlement to an earlier effective date for diabetes mellitus, type II, and denied entitlement to service connection for chloracne, skin moles, and rheumatoid arthritis.  In the September 2007 letter attached to the rating decision it was determined that new and material evidence had not been received to reopen the claim of entitlement to service connection for peripheral neuropathy, upper extremities.  A notice of disagreement was filed in August 2008.  In November 2009, a statement of the case was issued with regard to the issues addressed in the rating decision.  In January 2010, a statement of the case was issued with regard to the peripheral neuropathy issue.  In January 2010, a substantive appeal was received.

The issues of service connection for rheumatoid arthritis and peripheral neuropathy of the upper extremities are remanded to the RO via the Appeals Management Center in Washington, DC.  VA will notify you if further action is required on your part.

FINDINGS OF FACT

1.  By rating decision of March 19, 2002, the RO granted entitlement to service connection for diabetes mellitus, with bilateral diabetic peripheral neuropathy of the feet, assigning an effective date of July 9, 2001.

2.  By rating decision of February 27, 2003, issued to the Veteran on March 8, 2003, the RO assigned an effective date of May 8, 2001, to the grant of service connection for diabetes mellitus, type II, with bilateral diabetic peripheral neuropathy of the feet; the Veteran did not file a timely notice of disagreement with the disability rating or effective date assigned.

3.  In a March 2002 rating decision, the RO denied entitlement to service connection for acute and subacute peripheral neuropathy.

4.  In a February 2003 rating decision, the RO continued the denial of service connection for peripheral neuropathy of the upper extremities; the Veteran did not file a notice of disagreement.

5.  Additional evidence received since the February 2003 decision, which denied entitlement to service connection for peripheral neuropathy of the upper extremities, is new to the record, relates to an unestablished fact necessary to substantiate the merits of the claim, and raises a reasonable possibility of substantiating the claim.

6.  A skin disability, to include chloracne, skin moles, seborrheic dermatitis, xerosis, and facial cellulitis, was not manifested during service, and any current skin disability, to include chloracne, skin moles, seborrheic dermatitis, xerosis, and facial cellulitis, is not otherwise related to the Veteran's active service, to include exposure to herbicides.



CONCLUSIONS OF LAW

1.  The February 27, 2003 rating decision assigning a May 8, 2001 effective date for the grant of service connection for diabetes mellitus is final.  38 U.S.C.A. § 7105 (West 2002).

2.  The criteria for an effective date earlier than May 8, 2001, for the grant of service connection for diabetes mellitus are not met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.400 (2011).  

3.  The February 2003 rating decision denying service connection for peripheral neuropathy of the upper extremities is final.  38 U.S.C.A. § 7105 (West 2002).

4.  New and material evidence has been received since the RO's March 2002 and February 2003 rating decisions, which denied entitlement to service connection for peripheral neuropathy, upper extremities, and the claim of service connection is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

5.  A skin disability, to include chloracne, skin moles, seborrheic dermatitis, xerosis, and facial cellulitis, was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1116, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims (Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  

The Veteran is seeking to reopen a previously denied service connection claim of peripheral neuropathy.  The Board concludes that the VCAA does not preclude the Board from adjudicating this portion of the Veteran's claim.  This is so because the Board is taking action favorable to the Veteran by reopening his service connection claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

In September 2006, the Veteran was issued VCAA notice pertaining to his effective date and skin disability claims.  The VCAA letter notified the Veteran of what information and evidence is needed to substantiate his claim, as well as what information and evidence must be submitted by the claimant, what information and evidence will be obtained by VA, and the evidence necessary to establish a disability rating and effective date with regard to his service connection claim.  Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  The contents of this notice fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his effective date and skin disability claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

The Board also finds that VA has complied with all assistance provisions of VCAA with regard to the effective date and skin disability claims.  The evidence of record contains the Veteran's service treatment and personnel records from his active and reserve service, post-service VA outpatient and private treatment records, and the claims and rating decisions pertaining to the establishment of service connection for diabetes mellitus, type II.  There is no indication of relevant, outstanding records which would support these claims.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the effective date and skin disability issues on appeal.

Earlier effective date

In a March 19, 2002 rating decision, the RO granted entitlement to service connection for diabetes mellitus, type II, with bilateral diabetic peripheral neuropathy of the feet, effective July 9, 2001.  Such rating decision was issued to the Veteran on March 28, 2002.  Disagreement was not expressed with the disability rating or effective date assigned.  In November 2002, the Veteran submitted an increased rating claim for diabetes mellitus, type II.  In a February 27, 2003 rating decision, the RO assigned an effective date of May 8, 2001, to the grant of service connection for diabetes mellitus, type II, and continued the 20 percent disability rating.  Such rating decision was issued to the Veteran on March 8, 2003.  Disagreement was not expressed with the disability rating or effective date assigned.  

On May 6, 2004, the Veteran filed an increased rating claim for diabetes mellitus, type II.  In a September 2004 rating decision, the RO assigned a 60 percent disability rating for diabetes mellitus, peripheral neuropathy, bilateral lower extremities, effective April 12, 2004.  Disagreement was not expressed with the disability rating or effective date assigned.  

In May 2006, the Veteran filed an informal claim effectively seeking entitlement to an earlier effective date for the grant of service connection for diabetes mellitus, type II, with bilateral diabetic peripheral neuropathy of the feet.  The Veteran stated that diabetes mellitus was diagnosed as early as September 1998, and that peripheral neuropathy of the lower extremities, was diagnosed as early as August 1994.  

As detailed, in March 2002, the Veteran was issued notice of the March 2002 grant of service connection for diabetes mellitus, type II, with bilateral diabetic peripheral neuropathy of the feet, effective July 9, 2001.  In March 2003, the Veteran was issued notice of the February 2003 award of an earlier effective date of May 8, 2001 for the grant of service connection for diabetes mellitus, type II.  As detailed, the Veteran did not express disagreement with effective dates assigned in the March 2002 and February 2003 rating decisions.

The May 2006 communication from the Veteran in which he expressed disagreement with the May 8, 2001 effective date assigned to diabetes mellitus, type II, with bilateral diabetic peripheral neuropathy of the feet, is outside the one year window for filing a notice of disagreement with the effective date assigned.  None of the communications submitted to VA within one year of notice of the February 2003 determination expressed disagreement with the effective date assigned to the grant of service connection for diabetes mellitus, type II.  The February 2003 rating decision is final.  38 U.S.C.A. § 7105. 

Although in May 2006 the Veteran advanced a claim for an earlier effective date for the grant of service connection for diabetes mellitus, type II, with bilateral diabetic peripheral neuropathy of the feet, the Court has made it clear that there can be no freestanding claim for an earlier effective date because to allow such a claim would be contrary to the principle of finality set forth in 38 U.S.C.A. § 7105.  Rudd v. Nicholson, No. 02-0300 (U.S. Vet. App. August 18, 2006).  In other words, applicable law afforded the Veteran a one year period after notice of the February 2003 rating decision to appeal from the effective date assigned by that decision.  Since the Veteran did not file a timely notice of disagreement to initiate an appeal, the finality of the effective date precludes an attempt to now claim an earlier effective date on grounds other than clear and unmistakable error.  The Veteran has not claimed and the record does not reflect error in the February 2003 determination.  Accordingly, there is no basis for finding clear and unmistakable error and/or assigning an earlier effective date for the grant of service connection.  

New and material evidence

The Board notes that even if the RO determined that new and material evidence was received to reopen the claim, or that an entirely new claim was received, the Board is not bound by that determination and must nevertheless consider whether new and material evidence has been received.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  The Veteran has had the opportunity to present evidence and argument in support of his appeal.  There is no indication that the Board's present review of the claim will result in any prejudice to him.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Generally, an unappealed RO denial is final under 38 U.S.C.A. § 7105(c), and the claim may only be reopened through the receipt of "new and material" evidence.  If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  38 U.S.C.A. § 5108.  See Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).

The regulation applicable to his appeal provides that new and material evidence means existing evidence that by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In October 2001, the Veteran filed a claim of service connection for diabetes mellitus, type II, and peripheral neuropathy of the lower and upper extremities.  In a March 2002 rating decision, the RO granted entitlement to service connection for diabetes mellitus, type II, with bilateral diabetic peripheral neuropathy of the feet; however, denied entitlement to service connection for acute and subacute peripheral neuropathy due to herbicide exposure.  The basis of the denial was that there was no evidence of acute and subacute peripheral neuropathy, in consideration of the presumptive provision, and that acute and subacute peripheral neuropathy was not shown in the service treatment records.  The post-service medical record on file at that time did not show any evidence of peripheral neuropathy of the upper extremities.  The Veteran did not file a notice of disagreement with regard to the denial of service connection for acute and subacute peripheral neuropathy; thus, the decision is final.  38 U.S.C.A. § 7105(c).  

In November 2001, the Veteran filed an increased rating for diabetes mellitus, type II.  A November 2002 VA outpatient treatment record associated with the claims folder reflects an impression of early right carpal tunnel syndrome, bilateral tarsal tunnel syndrome, bilateral peroneal sensory neuropathy, and no evidence of diabetic neuropathy.  In a February 2003 rating decision, the RO denied entitlement to service connection for peripheral neuropathy of the upper extremities.  The RO determined that the Veteran did not have a diagnosis of peripheral neuropathy, and determined that his claimed disability was not due to service or to a service-connected disability.  The Veteran did not file a notice of disagreement, and the decision is final.  Id.

In May 2006, the Veteran filed a claim to reopen.  In a September 2007 decision accompanying the September 2007 rating decision, the RO determined that new and material evidence had not been received to reopen the claim.  Such decision is the subject of this appeal.  

In support of his claim to reopen, VA outpatient treatment records were associated with the claims folder which reflect treatment for carpal tunnel syndrome.  A May 2010 VA examination report reflects a diagnosis of left carpal tunnel syndrome, which in a January 2011 addendum opinion was explained is a type of peripheral neuropathy.  A diagnosis was not present at the time of the February 2003 denial.  Thus, such evidence relates to an unestablished fact necessary to substantiate the merits of the claim -a current disability.  Thus, the claim of service connection is reopened.  38 U.S.C.A. § 5108.  

Service connection

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For purposes of establishing service connection for a disability resulting from exposure to a herbicide agent, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during service.  38 U.S.C.A. § 1116(f).  Moreover, it is provided that the diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military service.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.308(a)(6)(ii).  These diseases include chloracne or other acneform disease consistent with chloracne, type II diabetes, Hodgkin's disease, ischemic heart disease, all chronic B-cell leukemias, multiple myeloma, Non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, Parkinson' disease, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), AL amyloidosis, and soft-tissue sarcoma.  38 C.F.R. § 3.309(e) (2010); see Notice, 75 Fed. Reg. 168, 53202-16 (Aug. 31, 2010).  Note 2 corresponding to 38 C.F.R. § 3.309(e) states that acute and subacute peripheral neuropathy means transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset.  

The Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 72 Fed. Reg. 32,395-32,407 (Jun. 12, 2007); see also Notice, 74 Fed. Reg. 21,258-21260 (May 7, 2009); see also Notice, 75 Fed. Reg. 32540 (June 8, 2010); Notice, 75 Fed. Reg. 81332-81335 (December 27, 2010).  

The Veteran has claimed entitlement to service connection for chloracne and skin moles, and other general skin disabilities, to include as directly related to active service and due to herbicide exposure.  

The Veteran has submitted no medical evidence or lay evidence that chloracne or other acneform disease consistent with chloracne manifested within a year after his last date of exposure to herbicides.  The Veteran served in Vietnam from July 1970 to July 1971.  He separated from service in October 1971.  The evidence of record reflects that there are no subjective complaints of any skin problems until the 2000's and, in any event, chloracne or other acneform disease consistent with chloracne has never been diagnosed.  

Based on the above, despite the Veteran's presumed exposure to an herbicide agent, presumptive service connection under 38 C.F.R. § 3.307(a)(6) is not for application for skin moles, seborrheic dermatitis, xerosis, and facial cellulitis.  For these reasons, the Board finds that the presumptive regulations regarding exposure to Agent Orange are not applicable with regard to these skin disabilities.  See 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e).  Thus, presumptive service connection due to Agent Orange exposure is not warranted.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.

Notwithstanding the foregoing, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has determined that the Veteran's Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not preclude a veteran from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The rationale employed in Combee also applies to claims based on exposure to Agent Orange.  Brock v. Brown, 10 Vet. App. 155 (1997).

Accordingly, the Board has reviewed the evidence of record to determine if service connection on a direct basis is warranted.  In that regard, the Board notes that the Veteran's service treatment records are completely void of any complaints or diagnoses related to any skin problems, to include chloracne.  Service treatment records are negative for any complaints or treatment for skin problems.  On a Report of Medical History completed by the Veteran in September 1971, the Veteran checked the 'No' box for 'skin diseases.'  A September 1971 Report of Medical Examination conducted for separation purposes reflects that the Veteran's 'head, face, neck and scalp' and 'skin, lymphatics' were clinically evaluated as normal.  

As noted, the Veteran had reserve service following his period of active service, thus periodic examinations were conducted.  On a Report of Medical History completed by the Veteran in May 1975, the Veteran checked the 'No' box for 'skin diseases.'  The Veteran stated that his "current health is Excellent."  A May 1975 Report of Medical Examination conducted reflects that the Veteran's 'head, face, neck and scalp' and 'skin, lymphatics' were clinically evaluated as normal.  On a Report of Medical History completed by the Veteran in May 1979, the Veteran checked the 'No' box for 'skin diseases.'  The Veteran described his health as "Excellent."  A May 1979 Report of Medical Examination conducted reflects that the Veteran's 'head, face, neck and scalp' and 'skin, lymphatics' were clinically evaluated as normal.  On a Report of Medical History completed by the Veteran in April 1983, the Veteran checked the 'No' box for 'skin diseases.'  The Veteran stated that he felt that he was in "good health."  An April 1983 Report of Medical Examination conducted reflects that the Veteran's 'head, face, neck and scalp' and 'skin, lymphatics' were clinically evaluated as normal.  On a Report of Medical History completed by the Veteran in July 1987, the Veteran checked the 'No' box for 'skin diseases.'  The Veteran described his health as "Excellent."  A July 1987 Report of Medical Examination conducted reflects that the Veteran's 'head, face, neck and scalp' and 'skin, lymphatics' were clinically evaluated as normal.  On a Report of Medical History completed by the Veteran in May 1989, the Veteran checked the 'No' box for 'skin diseases.'  The Veteran described his health as "Excellent."  A May 1989 Report of Medical Examination conducted reflects that the Veteran's 'head, face, neck and scalp' and 'skin, lymphatics' were clinically evaluated as normal.  On a Report of Medical History completed by the Veteran in December 1992, the Veteran checked the 'No' box for 'skin diseases.'  The Veteran stated that he is in "good health" but was suffering from a "common cold."  A December 1992 Report of Medical Examination conducted reflects that the Veteran's 'head, face, neck and scalp' and 'skin, lymphatics' were clinically evaluated as normal.  On a Report of Medical History completed by the Veteran in August 1993, the Veteran checked the 'No' box for 'skin diseases.'  The Veteran described his health as "good."  An August 1993 Report of Medical Examination conducted reflects that the Veteran's 'head, face, neck and scalp' and 'skin, lymphatics' were clinically evaluated as normal.  

A November 2000 private record reflects that the Veteran's skin is free of lesions and rashes.  

A June 2001 private record reflects onychomycosis of the nails.

An April 2003 VA outpatient treatment record reflects seborrheic dermatitis.  A May 2003 VA examination report also reflects an assessment of seborrheic dermatitis.  

A February 2004 VA outpatient treatment record reflects thickened discolored elongated incurvated nails 1-5, bilateral, and dry scaly skin on the bilateral feet and legs.  The assessments were onychomycosis, cryptosis, and xerosis.  He was prescribed cream/lotion for dry scaly skin.  

An October 2006 private treatment record reflects an assessment of facial cellulitis, most likely erysipelas, resolving.

As detailed, a skin disability was not shown in service, and was not shown on reserve examinations conducted in the 1970's, 1980's, and 1990's.  The post-service medical evidence of record reflects a diagnosis of seborrheic dermatitis in April 2003, a diagnosis of xerosis in February 2004, and a diagnosis of facial cellulitis in October 2006.  Post-service medical evidence is negative for chloracne, or a chronic disability manifested by skin moles.  There is no medical evidence on file to support that any skin manifestations are due to service.  Evidence of a prolonged period without medical complaint can be considered as a factor, along with other factors concerning the Veteran's health and medical treatment during and after military service.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Based on the record, the Board must conclude that the clear preponderance of the evidence is against a finding that the Veteran's skin disability manifested during service or that it is otherwise related to his active service.  

In the absence of proof of a current disability of chloracne and skin moles, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As detailed, the Veteran has not otherwise submitted evidence showing that he has or had chlorance or a chronic condition manifested by skin moles.  In the absence of any competent evidence of chloracne and a chronic disability manifested by skin moles, the Board must conclude the Veteran does not currently suffer from such disabilities.

The Veteran asserts that he has a skin disability that is due to herbicide exposure during service.  As detailed, the Veteran served in Vietnam during his period of honorable service during the applicable time period, and he is presumed to have been exposed to herbicide agents.  38 U.S.C.A. § 1116(f).  However, as discussed hereinabove his skin disability does not trigger the regulatory provisions for presumptive service connection due to exposure to Agent Orange.  38 C.F.R. § 3.309(e).  The Veteran has not otherwise submitted any evidence in support of his assertion that any skin disability is due to herbicide exposure.

The Board has considered the Veteran's contention that a relationship exists between his claimed skin disabilities and his service, to include his belief that any skin disability is due to exposure to herbicides in service.  In adjudicating this claim, the Board must assess the Veteran's competence and credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368- 69 (2005).

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court, citing Layno v. Brown, 6 Vet. App. 465, 467-69 (1994), emphasized that lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses personal knowledge.  See also 38 C.F.R. § 3.159(a)(2) (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person).

The Board has considered the Veteran's lay contentions that he has a skin disability that is due to service, to include exposure to herbicides.  However, the Veteran's contentions that a skin disability has been present since service, or manifested in the years following service, are less than credible as they contradict explicit denials of any skin problems at the time he underwent reserve examinations in the 1970's, 1980's, and 1990's.  At no time, did the Veteran report any skin problems during these periods, and as detailed, a skin disability was not shown until 2003 in the form of seborrheic dermatitis, in 2004 in the form of xerosis, and in 2006 in the form of facial cellulitis.  Moreover, despite the Veteran specifically claiming chloracne and skin moles, these conditions are not shown in any medical record.  These conditions require appropriate testing and observation by a medical professional for a condition to be diagnosed.  It is not shown that the Veteran is competent to offer an opinion as to a diagnosis or to the etiology of a skin disability as he does not have the requisite medical expertise.  Likewise, the Veteran is not competent to offer an opinion that any skin disability is due to herbicide exposure.  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent evidence to the effect that the claim is plausible.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d. at 1377.  In this case, the Veteran does not meet the burden of presenting evidence as to medical cause and effect, or a diagnosis, merely by presenting his own statements, because as a layperson he is not competent to offer medical opinions.  The Veteran can attest to factual matters of which he had first-hand knowledge, e.g., experiencing skin symptoms.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, the Veteran as a lay person has not been shown to be capable of making medical conclusions, thus his statements regarding causation are not competent.

As a skin disability was not shown in service, skin disabilities were not shown until decades after separation from service, and the records contain no suggestion of a causal link between any skin disability and active service, the Board finds that the preponderance of the evidence is against the Veteran's claims of service connection.  

While the RO did not provide a VA examiner to review the claims file for a nexus opinion for the skin disability service connection claim, the Board has determined that such is not required in order to make a final adjudication.  McLendon v. Nicholson, 20 Vet. App. 79 (2006), states, that in disability compensation (service connection) claims, VA must provide a medical examination [for a nexus opinion, as applicable] when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  The standards of McLendon are not met with regard to the skin disability issue.  As discussed, the evidence does not establish that the Veteran suffered "an event, injury or disease in service," with regard to his claimed disability nor that any skin disability manifested until decades after separation from service, so it is not necessary to obtain a VA medical opinion with regard to etiology, and there is no suggestions from the record that any diagnosed disability is related to service or to herbicide exposure, other than the Veteran's unsubstantiated lay statements.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4). 

In sum, the Board is compelled to conclude that the preponderance of the evidence is against the Veteran's claim of service connection for skin disability.  It follows that the Board is unable to find such a state of approximate balance of the positive evidence to otherwise warrant a favorable decision.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to an effective date earlier than May 8, 2001, for the grant of service connection for diabetes mellitus, type II, is denied.

New and material evidence having been submitted, the claim of entitlement to service connection for peripheral neuropathy is reopened.  To this extent, the appeal is allowed.

Entitlement to service connection for a skin disability, to include chloracne, skin moles, seborrheic dermatitis, xerosis, and facial cellulitis, is denied.



REMAND

Peripheral neuropathy

The Veteran asserts that he has peripheral neuropathy, upper extremities, due to his service-connected diabetes mellitus, type II.  Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  The Board also notes that secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310, and compensation is payable for that degree of aggravation of a nonservice-connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

A July 2002 VA outpatient treatment record reflects complaints of numbness of hands.  As detailed hereinabove, a November 2002 VA outpatient treatment record reflects an impression of early right carpal tunnel syndrome, bilateral tarsal tunnel syndrome, bilateral peroneal sensory neuropathy, and no evidence of diabetic neuropathy.  A January 2003 VA outpatient treatment record reflects that the Veteran was referred for a carpal tunnel syndrome evaluation as he had complained of numbness and tingling bilateral hands for the prior 4 to 5 months.  The examiner determined that the Veteran had decreased sensation with probable carpal tunnel syndrome.  An April 2003 VA outpatient treatment record reflects complaints of right finger tip pains.  The assessment was severely decreased sensation carpal tunnel syndrome and complicated by uncontrolled diabetes mellitus.

In May 2010, the Veteran underwent a VA examination.  The Veteran reported numbness and tingling in his right arm in the 1990's, and that the symptoms have continued since then.  He complained of pain in his right elbow and numbness of the first four fingers of each hand, excluding the thumbs.  Upon objective examination and testing, the examiner diagnosed left carpal tunnel syndrome.  In a January 2011 addendum opinion from the examiner, it was explained that the left carpal tunnel syndrome is a compression neuropathy due to compression of the median nerve in the carpal tunnel.  The examiner stated that it is not related to diabetes.  According to the medical literature, the pathophysiology of carpal tunnel syndrome is multifactorial.  Increased pressure in the intracarpal canal plays a key role in the development of clinical carpal tunnel syndrome.  While the precise etiology of increased carpal tunnel pressure in carpal tunnel syndrome is uncertain, experimental evidence suggests that anatomic compression and/or inflammation are possible mechanisms.  Increased pressure in the carpal tunnel can injure the nerve directly, impair axonal transport, or compress vessels in the perineurium and cause median nerve ischemia.  Nine flexor tendons, any of which can become inflamed or thickened, pass through the carpal tunnel alongside the median nerve.  Anatomic compression may result from a noninflammatory fibrosis affecting the subsynovial connective tissue that surrounds the flexor tendons.  Other possible causes of compression include congenitally small anatomic space, mass lesions (such as a cyst, neoplasm, or persistent median artery) and edema or inflammatory conditions that result from systemic illness such as rheumatoid arthritis.  The examiner stated that the Veteran's left carpal tunnel syndrome is a type of peripheral neuropathy of an upper extremity but is not caused by or a result of diabetes.  The examiner opined that carpal tunnel syndrome is a type of peripheral neuropathy of the upper extremity.  The examiner stated that there are types of peripheral neuropathies such as cervical radiculopathy and cubital tunnel syndrome.  The Veteran has a left carpal tunnel syndrome which is a peripheral neuropathy of the upper extremity and it is not caused by diabetes; it is caused by compression of the median nerve in the carpal tunnel.  The examiner also stated that the Veteran does not have carpal tunnel syndrome of the right upper extremity and it is not caused by or a result of the Veteran's diabetes.  

While the VA examiner opined that the Veteran's left carpal tunnel syndrome is not caused by or a result of diabetes mellitus, type II, in light of the April 2003 VA outpatient treatment assessment that the Veteran has severely decreased sensation carpal tunnel syndrome complicated by uncontrolled diabetes mellitus, it is necessary to remand for a VA opinion as to whether the Veteran's left carpal tunnel syndrome is aggravated by his diabetes mellitus, type II.  It is also necessary to remand for clarification as to the lack of diagnosis of right carpal tunnel syndrome, in light of the prior diagnoses of record.


Rheumatoid arthritis

The Veteran asserts that he suffered injury during physical training during a period of reserve service, and subsequent to such injury rheumatoid arthritis was diagnosed.  

A service treatment record reflects that on August 19, 1994, the Veteran complained of pain in his right hand and arm.  It appears the assessment was strain of biceps.  

A May 1997 service record reflects that the Veteran was treated for an injury in August 1994 and rheumatoid arthritis was diagnosed in November 1994.  

A July 1997 Medical Evaluation Board report reflects that the Veteran has a two to three year history of seropositive rheumatoid arthritis (SPRA).  It was noted that in 1994 he noted the onset of pain, swelling and stiffness of both large and small joints of the upper and lower extremities.  Serologic testing confirmed a diagnosis of SPRA.  

The term "active military, naval, or air service" means active duty, any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  38 U.S.C.A. § 101(24) (West 2002); Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).

The term "active duty for training" is, inter alia, full-time duty in the Armed Forces performed by Reserves for training purposes or by members of the National Guard of any state.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  The term "inactive duty for training" means, inter alia, duty other than full-time duty prescribed for Reserves or the National Guard of any state.  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d). 

Service connection is not warranted for diseases unless the individual was on active duty for training at the time of the disablement or death due to the injury or disease.  Brooks v. Brown, 5 Vet. App. 484, 485 (1993); VA O.G.C. Prec. 86-90, 56 Fed. Reg. 45, 712 (1990).  "Injury" is defined as harm resulting from some type of external trauma and "disease" is defined as harm resulting from some type of internal infection or degenerative process.

Service connection on a presumptive basis is not available where the service performed is ACDUTRA or INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474 (1991).  Therefore, favorable application of 38 C.F.R. §§ 3.307, 3.309 (presumption of service incurrence), 3.306 (presumption of aggravation), and 38 U.S.C.A. §§ 1111, 1132 (presumption of soundness) is not available with regard this issue.  Disorders diagnosed more than one year after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d).  As such, service connection for the claimed disability is only permitted if it was incurred or aggravated during ACDUTRA.  See 38 U.S.C.A. § 101(21) and (24); 38 C.F.R. § 3.6(a) and (d).

Initially, the RO/AMC must make a specific determination as to whether the Veteran was on active duty, active duty for training (ACDUTRA), or inactive duty for training (INACDUTRA) on the date of his claimed August 19, 1994 injury to the right extremity.  

It is noted that some of the service records submitted by the Veteran, to include an August 1994 'Individual Sick Slip,' are not contained in the service record envelope.  Thus, the RO/AMC should ensure that ALL service treatment and personnel records from his period of reserve service have been associated with the claims folder.

If, and only if, it is determined that the Veteran was on active duty or ACDUTRA on August 19, 1994, he should be scheduled for a VA examination to assess whether his rheumatoid arthritis had its clinical onset on August 19, 1994.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should contact the appropriate repository of records and request verification of the dates and duty status of the Veteran's service in the Army National Guard, including the unit of assignment, and the dates and duty status of his service with each unit, to include whether each period of service was a period of active duty, active duty for training or inactive duty training.  The RO should make a specific determination as to whether the Veteran was on active duty, ACDUTRA, or INACDUTRA on August 19, 1994, and any other specific date provided by the Veteran with regard to his claimed injuries.  If such efforts prove unsuccessful, documentation to that effect should be added to the claims folder.

2.  The RO/AMC should ensure that the entirety of the Veteran's service and personnel records from his reserve service are associated with the claims folder.  If such efforts prove unsuccessful, documentation to that effect should be added to the claims folder.

3.  If, and only if, it is determined that the Veteran was on active duty or ACDUTRA on August 19, 1994, schedule the Veteran for a VA examination with a physician with appropriate expertise to determine the nature and etiology of his claimed rheumatoid arthritis.  The claims folder should be made available to and reviewed by the examiner.  Any medically indicated tests should be accomplished, and all test and clinical findings should be clearly reported.  After reviewing the claims file and examining the Veteran, the examiner should opine as to whether it is at least as likely as not (a 50% or higher degree of probability) that the Veteran's rheumatoid arthritis had its clinical onset at the time of the August 19, 1994 reserve service injury.

All opinions and conclusions expressed must be supported by a complete rationale in a report.  The examiner should reconcile any opinions with the service records, post-service medical evidence, and lay statements of the Veteran.  

4.  Refer the claims folder and a copy of this Remand to the May 2010 VA examiner for an addendum to his report to resolve whether the Veteran's left carpal tunnel syndrome has undergone a permanent, measurable increase in its severity due to the Veteran's service-connected diabetes mellitus, type II, and if so, what is the baseline level of disability and the permanent, measurable degree of left carpal tunnel syndrome due to service-connected diabetes mellitus, type II?

The examiner should also provide an explanation as to the lack of diagnosis of right carpal tunnel syndrome, in light of the prior diagnoses reflected in the VA outpatient treatment records pertaining to the right upper extremity.  For any diagnosis pertaining to the right upper extremity, the examiner should opine whether it has undergone a permanent, measurable increase in its severity due to the Veteran's service-connected diabetes mellitus, type II, and if so, what is the baseline level of disability and the permanent, measurable degree of any right upper extremity disability due to service-connected diabetes mellitus, type II?

All opinions and conclusions expressed must be supported by a complete rationale in a report.  If the May 2010 VA examiner is unavailable, please refer the case to another physician for the requested opinions, and another VA examination should be scheduled if deemed necessary for the physician to offer an opinion.  

5.  Upon completion of the above, the RO/AMC should then readjudicate the issue of entitlement to service connection for rheumatoid arthritis, and entitlement to service connection for peripheral neuropathy, upper extremities, to include carpal tunnel syndrome, on a direct basis and pursuant to § 3.310.  All applicable laws and regulations should be considered.  If either of the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

No action is required of the veteran until he is notified by the RO; however, the veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2011).  The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 



action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


